Judgment of the County Court of Suffolk county in an action to recover damages for breach of contract reversed on the law, with costs, and judgment directed in favor of the defendant, dismissing the complaint, with costs. The evidence contained in this record clearly shows that the president of the defendant was never authorized to execute the contract in question and that it was never ratified. It was, therefore, not binding upon the defendant. Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ., concur.